Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 1 of 46




                EXHIBIT 5
                                  Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 2 of 46



  BROWN &                                                                                              June 12, 2020
MICHAELS, PC
                                        Amit Patel
                                        CEO
                                        Ebates, Inc. d/b/a Rakuten (formerly known as Ebates)
                                        800 Concar Drive 5th Floor
                                        San Mateo, California 94402
                                        cashbackbutton@rakuten.com
  Our knowledge protects yours
                                               Re: Notice of Infringement & License Agreement

                                        Dear Amit Patel,

                                              I represent MyMail, Ltd. (MyMail). MyMail owns a portfolio of
MICHAEL F. BROWN® (RETIRED)
 CHRISTOPHER A. MICHAELS®               patents including four patents related to the automated modification of an
   GARTH E. COVIELLO®
   ULYSSES WILLIAMS III®                end-user’s toolbar in real time over a network: US10228838B2, US9021070B2,
    LYNDA M. WOOD@
                                        US9141263B2, US8275863B2.

      OF COUNSEL                               We have reviewed your Chrome extension called “Rakuten: Get Cash
   MARYILYN TEBOR-SHAW
                                        Back For Shopping” and available at: https://www.rakuten.com/. We
     RALPH R. BARNARD®
       (1926-2013)
                                        have downloaded the relevant manifest.json file and JavaScript files. We
                                        have included a claim chart that provides a detailed analysis of your
                                        product’s infringement of the patent claims. This letter, source code print
 ® Registered   Patent Attorney
  @ Registered   Patent Agent           out, and claim chart serve as notice of infringement.

                                               Having stated the problem, we also offer a business solution. The
                                        primary purpose of this letter is to offer a license agreement in the form
                                        attached to this letter. We are hopeful that we will be able to reach a
                                        resolution, so I will start with how we came to our business proposal first.

                                                The statute of limitations is a six-year lookback from initiation of
                                        litigation and the last patent expired May 13, 2020. Therefore, from today we
                                        are measuring royalties over a roughly a 72-month use period.
        4th Floor
   M&T Bank Building                            The licensing offer includes a base fee of $2,000/month ($154,000
 118 North Tioga Street                 total). The per user royalty is $0.05/month/user. The number of users listed
Ithaca, New York 14850
                                        on the Google extension website for your product is: 3,000,000. We have
     607-256-2000                       assumed that Chrome has 2/3 of the browser market and that that your
   fax: 607-256-3628
                                        actual number of users is 1.5 x the number of users listed on Chrome’s
                                        website. If your application generates revenue directly from the user, the
                                        license provides for a royalty of 5% of revenue generated from the infringing
                                        product. We estimated that your revenue over the last six years was
                                        $420,000,000.

                                              Please verify these estimates because we have included a
    bpm@bpmlegal.com
 http://www.bpmlegal.com
                                        representation in the license agreement that the users and revenue derived
                                        from the users do not exceed our estimates. If you would prefer to provide
   Service by electronic
communications not accepted
                                        {00910482.DOCX 1}
Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 3 of 46




      your exact number of users and revenue for your applications, we have
      attached a spreadsheet for you to provide your exact number of users by
      month. I have also included a draft mutual non-disclosure agreement to
      protect any confidential information that we might exchange.

              We have been engaged to evaluate potential infringement claims and
      make an initial attempt to resolve infringement claims before they are
      referred to the litigation team. MyMail has been involved in a lot of
      litigation and has litigators actively enforcing its patents, but it will not be
      this law firm that initiates any litigation against your company. I am focused
      on seeking a business resolution.

              We are certainly aware of the expense and risk of litigation. Both this
      firm and our client have a financial incentive to reach a resolution prior to
      litigation. We would be willing to discuss a discount on the damages that
      would be sought during litigation if we reach agreement prior to litigation.
      We have calculated your potential royalty as follows:

      Estimated Users     Reported Users on Google Chrome Extension Website x 1.5       4,500,000
      Estimated           Estimated payments by users for extension purchase, in     $420,000,000
      Revenue             app purchases, and ad revenue for 72 months
      Royalties owed      $2,000/month as a base fee +                                   $144,000
      for 72 months of    $0.05/user/month with an installed toolbar extension +      $16,200,000
      use =               5% of revenue derived from revenue directly attributable    $21,000,000
                          to the toolbar extension
                          Total Potential Royalty                                     $37,344,000


             To set the royalty, we have searched for other cases involving patent
      owners enforcing claims against toolbar extensions. The closest we could
      find was a case where Apple was enforcing U.S. Patent No. 6,493,002
      “Method and Apparatus for Displaying and Accessing Control and Status
      Information in a Computer System”) that covers control strips and toolbars
      found in personal computer operating systems. Apple was demanding a
      royalty of $14,000,000. The case settled, so we do not exactly what was paid,
      but clearly our request is for a small fraction of what Apple demanded when
      Apple was enforcing its toolbar related patent.

             Apple has lost patent cases to VirnetX and was ordered to pay
      $1.20/device in royalties. The VirnetX damages have survived numerous
      appeals by Apple. I used a per user calculation because Google provides the
      number of users on its website. Many users will use Chrome, Edge, Safari,
      and FireFox and do so across a number of devices that they update every few
      years. Each browser installation on each device requires a license. A user
      license might include dozens of installations and devices. VirnetX argued for
      $1.20/device, such that converting its damage award from a per device
      royalty to a per user royalty would result in a far higher royalty than the
      $0.05/month/user royalty we have used to calculate your potential royalty.


      {00910482.DOCX 1}
Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 4 of 46




              As you evaluate this matter, I encourage you to seek the advice of an
      experienced patent attorney. Once identified, I would be happy to speak
      with your attorney regarding any of the issues raised herein or any revisions
      to the license agreement.

             Your attorney will be able to quickly confirm that MyMail’s portfolio
      of patents has been litigated dozens of times against some of the largest
      corporations in the world. Each of the patent attorneys representing those
      defendants had the opportunity to send us copies of prior art in various
      attempts to invalidate the patents cited above. As you can see from the last
      to issue of the patents, 260 patent references and 1,240 non-patent references
      were cited during prosecution. Patents from the portfolio have survived
      four inter partes review proceedings, 34 district court litigations, and two
      appeals to the Federal Circuit Court of Appeals. Quite literally hundreds of
      patent attorneys have represented dozens of defendants and were unable to
      invalidate the patents over the years. It seems like a remote possibility that a
      winning argument will be discovered today that was missed by the many
      attorneys evaluating the patents in the past.

            If you choose to submit information regarding why you think your
      product does not infringe the patents, please identify with particularity each
      element of each claim that you believe is missing from your product.

             We have endeavored to provide you with a full package of materials
      to evaluate and to facilitate a quick resolution. We have included wiring
      instructions in the license agreement. If you sign the license agreement and
      wire funds, this situation is resolved. If you would like to discuss the license
      or any details, please feel free to call me.

             Please respond by June 24, 2020 or we will assume that you are not
      interested in a business resolution. The offer to license described above will
      terminate and we will turn our files over to litigation counsel.

                          Sincerely,
                          Brown & Michaels, PC



                          By: Christopher A. Michaels

      Enclosure




      {00910482.DOCX 1}
                     Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 5 of 46

                                         MUTUAL NON-DISCLOSURE AGREEMENT
          This agreement is made and entered into effective June 12,       9)   Receiver's confidentiality and non-use obligations under this
2020 between MyMail, LTD. (MyMail), a Texas limited partnership,                Agreement shall not alter Receiver's obligation to honor valid
having offices at 5344 County Road 3901, Athens, Texas 75752 and                patent rights and the copyrights of Discloser or future licensing
Ebates, Inc. d/b/a Rakuten (formerly known as Ebates) (Rakuten) a               agreements with respect to the subject matter, and furthermore,
California corporation. MyMail and Rakuten are individually                     transmittal of information to Receiver, pursuant to this
referred to herein as a "Party,” and collectively as the "Parties.'' The        agreement, shall at no time be considered a publication, sale or
agreement is intended as a mutual non-disclosure agreement and                  offer to sell under the copyright or patent law.
each party is expected to both disclose and receive information and
                                                                           10) Receiver and Discloser agree that the restrictions contained
are referred to as “Discloser” or “Receiver” depending on the
                                                                               herein are reasonable. The parties also agree that if any part,
whether they are disclosing or receiving a specific information.
                                                                               term, or provision of this Agreement shall be found illegal or in
         IN CONSIDERATION OF THE DISCLOSING OF                                 conflict with any valid controlling law, the validity of the
CERTAIN INFORMATION by the parties to each other, the parties                  remaining provisions shall not be affected thereby.
hereby agree as follows:
                                                                           11) This Agreement and matters connected with the performance or
1)   Discloser Information shall include all information regarding the         dispute thereof will be construed, interpreted, and governed in
     business models, revenue models, concepts, scientific research,           all respects in accordance with the lam; of the United States of
     information databases, and all development and marketing                  America and the State of Texas, without reference to conflict or
     plans, descriptions and representations of Discloser, their               choice of laws principles. The Parties agree {a) that any disputes
     products and services, prototypes, and all data associated with           and litigation regarding this Agreement, its construction, and
     the projects.                                                             matters connected with its performance will be subject to the
                                                                               exclusive jurisdiction of the state of federal courts in Dallas,
2)   Any information, data and material disclosed verbally, in
                                                                               Texas, and that the Parties agree to submit any disputes, matters
     writing, or via access through the Internet, by either party
                                                                               of interpretation, or enforcement actions arising with respect to
     relating to toolbar extension applications and methods of
                                                                               the subject matter of this Agreement exclusively to such courts
     updating toolbars are covered by this agreement.
                                                                               with preference to United States District Court for the Eastern
3)   Receiver agrees to treat such Discloser information as                    District of Texas. To the extent the United States District Court
     proprietary of Discloser, and agrees to use a high degree of care         for the Eastern District of Texas refuses to extend jurisdiction
     in protecting Discloser information. This agreement relates to all        over said disputes and/or litigation, the Parties agree to file such
     information previously disclosed to the Receiver relating to this         matters in state court. The Parties hereby waive any challenge to
     subject matter or disclosed after the signing of this agreement.          the jurisdiction or venue of such court solely for purposes of
                                                                               resolving matters relating to this Agreement. Furthermore, the
4)   Receiver agrees not to disclose any proprietary information,              parties agree that due to the inadequacies of remedies at law
     make any claims of ownership to the proprietary information or            related to the subject matter of this agreement, in the event of a
     inventions resulting from the Receiver's use of the information           real or threatened breach by an unauthorized use of distribution
     or prototype, or to compete in the manufacturing, marketing or            of information passed to Receiver under this Agreement,
     sales of an e-commerce business with Discloser. Receiver agrees           Discloser shall be entitled to a temporary restraining order
     not to capture and/or store any Discloser information. These              and/or an temporary injunction and/or a permanent injunction
     obligations of Receiver shall be effective for a period of two (2)        restraining Receiver from such breach, whether continuing, or
     years from the date Discloser last discloses any Discloser                prospective, and such remedy shall be in addition to any other
     Information to Receiver.                                                  remedies Discloser may have at law.
5)   Receiver shall hold the information to be disclosed and disclosed     12) This agreement shall be binding upon the parties hereto and
     hereunder in confidence and shall use the same level of care to           their respective heirs, administrators, successors, assigns,
     prevent the use or disclosure of the information as it exercises in       representatives, agents and employees.
     protecting its own information of similar nature.
                                                                           MyMail
6)   Receiver shall have no obligation of confidentiality with respect
     to any Confidential or Proprietary Information which and was          Signed by: Robert Derby,Managing Member
     already known to Receiver prior to acquisition from, or               MyMail Management, LLC (General Partner of MyMail, Ltd.)
     disclosure by Discloser; or is received without restriction as to
     disclosure by Discloser from a third party having the right to        Signature: _____________________________________
     disclose it; or is approved for release by written authorization of
     Discloser; or is or becomes publicly known without fault of           Date: __________________________
     Receiver.
                                                                           Rakuten
7)   Receiver reserves the right to disclose the information to officers
     and employees of Receiver and to attorneys and consultants            Signed by:
     thereof, so long as those individuals agree to the obligations
     Receiver undertakes under this Agreement.                             Signature: _____________________________________
8)   Nothing contained in this Agreement shall be construed, by
                                                                           Date: __________________________
     implication or otherwise, as an obligation to enter into any
     further agreement relating to the information or as a grant of a
     license to Receiver, or its affiliated companies. Should Receiver
     desire to commercialize any aspect of the information, it will
     seek to reach a mutually satisfactory agreement with Discloser
     concerning such commercial use.

{00910482.DOCX 1}
         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 6 of 46

                                 LICENSE AGREEMENT
                                    Rakuten & MyMail

       This LICENSE AGREEMENT (this "Agreement") is made and entered into as of
the date of the last signature set forth on the signature page below (the "Effective Date")
by and between MyMail, LTD. (MyMail), a Texas limited partnership, having offices at
5344 County Road 3901, Athens, Texas 75752 and Ebates, Inc. d/b/a Rakuten (formerly
known as Ebates) (Rakuten) a California corporation. MyMail and Rakuten are
individually referred to herein as a "Party,” and collectively as the "Parties.''

                                    INTRODUCTION

       MyMail owns patents related to the automated modification of an end-user’s
toolbar in real time over a network.

       Rakuten developed a software application that modifies a toolbar.

       MyMail and Rakuten desire to enter into this Agreement providing for a license
to the MyMail patents.

      NOW, THEREFORE, in consideration of the above promises and mutual
covenants hereinafter contained, the Parties agree as follows:

                                    1. DEFINITIONS

       1.1. As used in this Agreement, the terms below have the following meanings.
Any such terms, unless the context otherwise requires, may be used in the singular, or
the plural, or the present tense, or past tense or future tense, depending on the
reference.

       1.2. "Affiliate" means, with respect to a Party, any individual, trust, corporation,
partnership, joint venture, limited liability company, association, unincorporated
organization or other legal entity that is controlling, controlled by or is under common
control with such Party. The term "Affiliate" does not include any investment fund,
hedge fund; venture capital firm or similar type of third-party investor that controls a
Party.

       1.3. "Control" (including, with correlative meanings, "Controlled By" and
"Controlling") shall exclusively mean, as to a particular Person, possession of the power
to direct or cause the direction of management or policies of an entity through the
ownership of voting securities, contract, or otherwise, With respect to a corporation,
limited liability company, partnership, or other entity, Control will include direct or
indirect ownership of at least fifty percent (50%) of the voting stock, limited liability
company interest, partnership interest or other voting (or equivalent) interest in (or
other power to direct the affairs of) any such corporation, limited liability company,
partnership or other entity, provided that in any foreign jurisdiction that does not
permit at least fifty percent (50%) ownership, the ownership requirement will be
deemed satisfied by ownership of at least twenty percent (20%).

{00910482.DOCX 1}                        1
         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 7 of 46

                                LICENSE AGREEMENT
                                   Rakuten & MyMail

      1.5. "Licensed Activities and Products" means any and all past, present or future
systems, methods, processes, apparatuses, devices, products, software, or services
which may fall within the scope of one or more claims of the Licensed Patents ever
made, used, sold, offered for sale, or otherwise disposed of anywhere in the world or
imported into any country in the world by Rakuten or Rakuten Affiliates.

     1.6. "Licensed Patents" means the patents: US10228838B2, US9021070B2,
US9141263B2, and US8275863B2.

                                 2. LICENSE GRANT

       2.1. Grant. MyMail hereby grants to Rakuten and its Affiliates a worldwide, non-
exclusive, fully paid-up, perpetual, irrevocable, non-terminable, non-transferable and
non-sublicensable license under the Licensed Patents to make, have made, use, import,
export, distribute, sell, offer for sale, develop and advertise or otherwise dispose any
Licensed Products from for all time prior to the Effective Date through the expiration
date of the last to expire of the Licensed Patents.

       2.2. No Other Rights. No rights or licenses are granted under any Patents except
as expressly provided herein, whether by implication, estoppel, or otherwise. All rights
under the Licensed Patents not expressly granted in this Agreement are reserved to and
by MyMail. No right to grant covenants, rights, sublicenses or to become a foundry for
Third Parties is granted under this Agreement. The Parties agree that the licenses,
releases and covenants set forth in Section 3 expressly exclude any methods, systems,
products, services and/or components of any Third Party. The Parties further agree that
this Agreement does not cut off MyMail’s rights to enjoin, control or extract royalties
with respect to such Third Party methods, systems, products, services and/or
components.

                             3. COVENANT NOT TO SUE

        3.1. MyMail Covenant Not to Sue. MyMail and its Affiliates hereby covenant not
to bring any legal action or administrative proceeding, by themselves or in connection
with any other person (whether at law, in equity, or mixed), against Rakuten or any of
its Affiliates for any claims related to the Licensed Patents.

        3.2. Rakuten Covenant Not to Sue. Rakuten and its Affiliates hereby covenant not
to bring any legal action or administrative proceeding, by themselves or in connection
with any other Person (whether at law, in equity, or mixed), against MyMail or any of
its Affiliates for any claims related to the Licensed Patents.

                                 4. CONSIDERATION

     4.1. License Fee. In full and complete consideration of the rights, privileges,
immunities, releases, licenses, and covenants set forth in this Agreement, Rakuten will

{00910482.DOCX 1}                       2
         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 8 of 46

                                  LICENSE AGREEMENT
                                     Rakuten & MyMail

make to MyMail a License Fee consisting of a one-time, lump-sum payment of the total
of: $37,344,000.

      4.2. Payment by Wire. Payment will be made by wire transfer in U.S. dollars and
in immediately available funds to the following account:

       Bank:                        Tompkins Trust Company
       Bank Address:                118 E Seneca St., Ithaca, NY 14850
       Account Name:                Brown & Michaels, PC IOLA Trust
       Address:                     118 N Tioga St., Ithaca, NY 14850
       Wire Routing (ABA)           021302648
       Account Number:              0111196628

       4.3. Taxes and Fees. The Parties agree that they shall bear their own costs and
attorneys' fees relating to or arising from the negotiation of this Agreement. All taxes
imposed as a result of the existence of this Agreement or the performance hereunder
shall be paid by the Party required to do so by applicable law. For clarity, if Rakuten is
required by a government agency having jurisdiction to deduct or withhold any tax
from the Payment, Rakuten shall make such tax payment, and Rakuten shall deduct
such tax payment from the Payment to MyMail. Rakuten shall promptly provide to
MyMail the appropriate documentation calculating and evidencing such tax payment
such that MyMail may credit, if such foreign tax credit is available, such tax payment
against its U.S. Federal tax liability. Neither Party is or will be liable at any time for any
of the other Party's taxes incurred in connection with or related to amounts paid beyond
this Agreement.

                      5. REPRESENTATIONS AND WARRANTIES

       5.1. Each Party represents and warrants that it has the full power and authority
to enter into this Agreement, to carry out the terms and obligations set forth in this
Agreement, that the individuals executing this Agreement have the authority to act for
and bind each respective Party, and that there are no other Persons whose consent to
this Agreement or whose joinder herein is necessary to make fully effective the
provisions of this Agreement.

       5.2. Sophisticated Parties. The Parties each acknowledge, accept, warrant and
represent that they are sophisticated parties represented at all relevant times during the
negotiation and execution of this Agreement by counsel of their choice, and that they
have executed this Agreement with the consent and on the advice of such independent
legal counsel, and they/and their counsel have determined through independent
investigation and robust, arm's-length negotiation that the terms of this Agreement
shall exclusively embody and govern the subject matter of this Agreement.

       5.3 Accord and Satisfaction. Each Party represents and warrants that it has
conferred with legal counsel and that this Agreement is a settlement of a contested

{00910482.DOCX 1}                         3
         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 9 of 46

                                 LICENSE AGREEMENT
                                    Rakuten & MyMail

claim of infringement. Each Party is agreeing to resolve the claim through the full
accord and satisfaction of this Agreement. Both Parties waive any right to contest any
matter underlying this Agreement except for the specific Representations and
Warranties under this Article 5.

       5.4. MyMail represents and warrants that:

             5.4.1. it is the owner of all right, title and interest in and to the Licensed
       Patents and has all legal rights necessary to grant the licenses, releases, and
       covenants provided for in this Agreement; and

             5.4.2. there are no liens, conveyances, assignments, encumbrances or other
       agreements or obligations which would prevent or impair the license granted by
       MyMail in this Agreement.

       5.5. Rakuten represents and warrants that:

               5.5.1. the information (if any) provided in Appendix A is accurate and
       certified by an officer of Rakuten;

              5.5.2. if Rakuten has not provided a certification by an officer of Rakuten
       for information in Appendix A, the total number of average monthly users of the
       Licensed Products does not exceed: 4,500,000; and

              5.5.3. if Rakuten has not provided a certification by an officer of Rakuten
       for information in Appendix A, the total gross revenue received by Rakuten from
       users for purchase of the application, in application purchases and advertising
       revenue related Licensed Products does not exceed: $420,000,000.

       5.6. Nothing contained in this Agreement will be construed as:

              5.6.1. a warranty or representation by any Party that any manufacture,
       development, sale, use or other disposition of products and services by any third
       party has been or will be free from infringement of any Patents;

              5.6.2. an arrangement, or agreement, by any Party to bring or prosecute
       actions or suits against any third party for infringement, or conferring any right
       to bring or prosecute actions or suits against any third party for infringement;

              5.6.3. conferring any right to use in advertising, publicity, or otherwise
       any trademark, trade name or name of any Party, or any contraction,
       abbreviation or simulation thereof, without the prior written consent of such
       Party;

               5.6.4. an obligation to furnish any technical information or know-how;


{00910482.DOCX 1}                        4
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 10 of 46

                                   LICENSE AGREEMENT
                                      Rakuten & MyMail

             5.6.5. any warranty or representation by either Party as to the validity,
       enforceability, or scope of any of the Licensed Patents;

              5.6.6. any warranty of merchantability, non-infringement or fitness for any
       particular purpose or use for implementations of the Licensed Patents; or

             5.6.7. any obligation on the part of Rakuten or any of its Affiliates or
       Supply Chain Entities to mark any service or product with any Licensed Patent
       number; or

              5.6.8. conferring by implication, estoppel or otherwise, upon either Party,
       any right (including a license) under other patents except for the rights expressly
       granted hereunder.

                                 6. TERM AND SURVIVAL

      6.1. Term. The term of this Agreement will commence upon the Effective Date
and will continue until the expiration of the last-to-expire Licensed Patent.

       6.2. Termination. If, and only if, Rakuten or any its Affiliate or any valid assignee
of Rakuten (subject to the provisions of Article 7 below) breaches any section of this
Agreement, and does not cure such breach within ten (10) days after written notice
thereof from MyMail (such notice being required only if MyMail reasonably believes
such breach is capable of being cured), the license and covenants granted by Article 2
and Article 3 of this Agreement may automatically terminate as to Rakuten after such
ten (10) day period so long as the breach remains uncured (or at any time if MyMail
reasonably determines such breach is not capable of being cured).

       6.3. Survival. The license grants in Article 2, the representations and warranties
in Article 5, the confidentiality and publicity provisions in Sections 8.3 and 8.4, and the
notice provisions in Section 8.5. will survive the term specified in Section 6.1. and
remain in full force and effect. In the event of termination pursuant to Section 6.2, the
license and covenants granted Rakuten and its Affiliates hereunder shall terminate as of
the date that such termination takes effect and the non-breaching party shall retain its
remedies for such breach. The provisions of Sections 6.1., and 6.2. (only as applicable to
the non-breaching party) will survive any termination of this Agreement.

                    7. ASSIGNMENT AND CHANGE OF CONTROL

       7.1. Assignment in Connection with Merger or Transfer of Assets. This
Agreement is non-assignable, except that either Party may transfer or assign this
Agreement or the applicable rights herein, without consent of the other Party, in
connection with any merger, reorganization, consolidation, spin-off, divestiture, sale or
other disposition of all or a portion of its or any of its Affiliates' operating assets that are
covered by a Licensed Patent (a "Transaction"), however, such assignment will only
apply to License Fee owed for Licensed Products sold by Rakuten under the license
{00910482.DOCX 1}                          5
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 11 of 46

                                  LICENSE AGREEMENT
                                     Rakuten & MyMail

granted in Article 2 and shall not cover any sales or activities of the acquiring entity or
person. In addition, the covenant not to sue is not assignable for any reason.

        7.2. Notwithstanding anything to the contrary in this Agreement, in the event of
a valid assignment or transfer under Section 7.1, (i) the acquiring person or entity to
which such rights are assigned or transferred will not, by virtue of such assignment or
transfer, be deemed to have obtained a release or waiver of any infringement of the
Licensed Patents committed or engaged in by such acquiring person or entity before or
after said assignment or transfer; (ii) nor will such acquiring person or entity be deemed
to have obtained a license under the Licensed Patents to continue to make, sell, or offer
for sale any of such acquiring entity or person's products or services other than the
Licensed Products of Rakuten prior to the Transaction.

       7.3. To the extent a Party survives after a Transaction, the sections referred to in
Section 6.2 that survive termination of this Agreement will also survive and apply to
that Party after the Transaction to the same extent they applied to that Party before the
Transaction.

       7.4. Any assignment or transfer in violation of Sections 7.1 or 7.2 will be null and
void. Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the Parties and their permitted successors and assigns.

                            8. MISCELLANEOUS PROVISIONS

       8.1. No Admissions. Nothing in this Agreement will be interpreted as an
admission of the validity, invalidity, enforceability or unenforceability of any Licensed
Patent, or as an admission of the direct or indirect infringement of any Licensed Patent,
or as an admission of any issue relating to (or which could have been raised in) the
Actions.

       8.2. If any party for any reason challenges the validity or enforceability or alleged
infringement of the Licensed Patents in the future, Rakuten agrees that regardless of the
outcome of such challenge, the License Fees paid by Rakuten will not be refunded for
any reason.

        8.3. Confidentiality. This Agreement and its terms are confidential. From and
after the Effective Date, no Party will disclose the existence or terms of this Agreement
except:

               8.3.1. with the prior written consent of the other Party;

              8.3.2 either Party may disclose the terms of this Section 8.3 in order to
       support its denial of a third party's request for disclosure of, or information
       relating to, this Agreement, but only the minimum necessary to support the
       denial;

{00910482.DOCX 1}                         6
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 12 of 46

                                  LICENSE AGREEMENT
                                     Rakuten & MyMail

              8.3.3 to any governmental body having jurisdiction and specifically
       requiring such disclosure, as, for example, to taxing, regulatory and enforcement
       authorities;

              8.3.4 in response to a valid subpoena or as otherwise may be required by
       law and subject to protective order; provided, however, that any production
       under a protective order would be protected, to the extent the Court authorizes
       such a designation, under an "Outside Attorneys Eyes Only" or higher
       confidentiality designation that does not permit in-house representatives of any
       Party to see or be informed of the terms of this Agreement;

             8.3.5. to satisfy disclosure requirements in connection with the Securities
       and Exchange Act of 1934, as amended, the Securities Act of 1933, as amended,
       and any other reports required to be filed with the Securities and Exchange
       Commission, or any other filings, reports or disclosures that may be required
       under applicable laws or regulations;

              8.3.6 to a Party's accountants, legal counsel, shareholders, members,
       indemnitors, indemnitees, tax advisors and other financial and legal advisors,
       partners, accountants, legal counsel, members, limited partners, investors, tax
       advisors and other financial and legal advisors but only to the extent necessary
       and subject to obligations of confidentiality at least as stringent as those
       contained herein;

              8.3.7 to a counterparty in connection with a proposed (1) merger or
       acquisition, (2) asset sale, (3) financing or similar transaction, or (4) license, sale,
       assignment or transfer of rights to the Licensed Patents, but only to the extent
       necessary and subject to obligations of confidentiality at least as stringent as
       those contained herein;

              8.3.8 by either Party as it deems reasonably necessary to record the
       licenses granted hereunder in any governmental office; or

              8.3.9 by either Party to its employees Affiliates; provided, however, that
       the Party making or seeking any disclosure will take commercially reasonable
       actions to minimize the nature and extent of such disclosure.

       8.4. Publicity. Either Party may issue a press release or any other public
announcement or statement regarding this Agreement to state that the Parties have
entered a confidential license agreement along with a list of the Licensed Patents.
Neither Party will issue a press release or any other announcement regarding this
Agreement or the relationship contemplated herein with more information than the
parties, the license, and the list of patents licensed, unless both parties provide prior
consent in writing.

{00910482.DOCX 1}                          7
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 13 of 46

                                LICENSE AGREEMENT
                                   Rakuten & MyMail

       8.5. Notices. All notices required or permitted to be given hereunder will be in
writing and will be sent by an overnight courier service with package tracking
capabilities, by registered or certified airmail, postage prepaid, or by facsimile, to the
other party at the address below or to such other address for which party will give
notice hereunder. Such notices will be deemed to have been given when received by the
addressee. Any Party may give written notice of a change of address, whereupon any
notice or request will thereafter be given to such Party as above provided at such
changed address.

       If to MyMail:
       Robert Derby
       Managing Member
       MyMail Management, LLC (General Partner of MyMail, Ltd.)
       3131 Maple Street, Suite 1G
       Dallas, TX 75201

       Copy to:
       Christopher Michaels
       Brown & Michaels, PC
       118 N. Tioga St.
       Ithaca, NY 14850
       Email: michaels@bpmlegal.com

       If to Rakuten:
       Amit Patel
       CEO
       Ebates, Inc. d/b/a Rakuten (formerly known as Ebates)
       800 Concar Drive
       5th Floor
       San Mateo, California 94402
       cashbackbutton@rakuten.com

       Copy to:
       _________________________________________
       _________________________________________
       _________________________________________
       _________________________________________
       _________________________________________

       8.6. Governing Law. This Agreement and matters connected with the
performance or dispute thereof will be construed, interpreted, and governed in all
respects in accordance with the lam; of the United States of America and the State of
Texas, without reference to conflict or choice of laws principles.


{00910482.DOCX 1}                       8
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 14 of 46

                                 LICENSE AGREEMENT
                                    Rakuten & MyMail

       8.7. Jurisdiction. The Parties agree (a) that any disputes and litigation regarding
this Agreement, its construction, and matters connected with its performance will be
subject to the exclusive jurisdiction of the state of federal courts in Dallas, Texas, and
that the Parties agree to submit any disputes, matters of interpretation, or enforcement
actions arising with respect to the subject matter of this Agreement exclusively to such
courts with preference to United States District Court for the Eastern District of Texas.
To the extent the United States District Court for the Eastern District of Texas refuses to
extend jurisdiction over said disputes and/or litigation, the Parties agree to file such
matters in state court. The Parties hereby waive any challenge to the jurisdiction or
venue of such court solely for purposes of resolving matters relating to this Agreement.

       8.8. Bankruptcy. Each Party acknowledges that all rights and licenses granted by
it wider or pursuant to this Agreement are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the "Bankruptcy
Code"), licenses of rights to "intellectual property" as defined under Section 101(35A) of
the Bankruptcy Code.

              8.8.1Each Party acknowledges that if a Party, as a debtor in possession or a
       trustee-in-bankruptcy in a case under the Bankruptcy Code, rejects this
       Agreement, the other Parties may elect to retain their rights under this
       Agreement as provided in Section 365(n) of the Bankruptcy Code.

              8.8.2. Each Party irrevocably waives all arguments and defenses arising
       under 11 U.S.C. § 365(c)(1) or successor provisions to the effect that applicable
       law excuses the Party, other than the debtor, from accepting performance from or
       rendering performance to an entity other than the debtor or debtor in possession
       as a basis for opposing assumption or assignment of the Agreements by the other
       Party in a case under Chapter 11 of the Bankruptcy Code to the extent that such
       consent is required under 11 U.S.C. § 365(c)(1) or any successor statute. For the
       avoidance of doubt, any assumption, assignment, or other change of control
       resulting from any such bankruptcy proceeding will remain subject to Article
       VIII above.

       8.9. Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision will be limited or eliminated to the minimum extent
necessary so that the remainder of this Agreement will continue in full force and effect
and be enforceable, and the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby. The Parties agree to
negotiate in good faith an enforceable substitute provision for any invalid or
unenforceable provision that most nearly achieves the intent of such provision.

      8.10. Entire Agreement. This Agreement embodies the entire understanding of
the Parties with respect to the subject matter hereof, and merges all prior discussions
among them, and none of the Parties will be bound by any conditions, definitions,


{00910482.DOCX 1}                        9
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 15 of 46

                                 LICENSE AGREEMENT
                                    Rakuten & MyMail

warranties, understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein.

       8.11. Modification: No modification or amendment to this Agreement, nor any
waiver of any right, will be effective unless assented to in writing by the Party to be
charged, and the waiver of any breach or default will not constitute a waiver of any
other right hereunder or any subsequent breach or default.

       8.12. Construction. The following rules will be applied in the construction of
provisions of this Agreement:

              8.12.1. Any rule of construction to the effect that ambiguities are to be
       resolved against the drafting Party will not be applied in the construction or
       interpretation of this Agreement.

              8.12.2. Neither the history of negotiations between the Parties, nor the fact
       that provisions of this Agreement (or portions thereof) have been inserted,
       deleted or modified in the course of preparing Agreement drafts, will be used to
       construe the meaning of any provision.

              8.12.3. Descriptive headings and titles used in this Agreement are inserted
       for convenience of reference only and do not constitute a part of and will not be
       utilized in interpreting this Agreement.

              8.12.4. As used herein, all references to: (a) "infringe" (including, with
       correlative meanings, "infringement," "infringed," and the like) includes direct
       and indirect infringement (e.g., contributory or inducing infringement); (b)
       "product" or "service" includes any component therein or thereof; and (c) "sell"
       (including, with correlative meanings, "sale," "sold,'' "resell'' and the like) with
       respect to a product or service includes sale, lease, license, distribution,
       disposition and other providing of the product or service.

               8.12.5. As used in this Agreement, (a) neutral pronouns and any
       derivations thereof will be deemed to include the feminine and masculine and all
       terms used in the singular will be deemed to include the plural and vice versa, as
       the context may require; (b) the words "hereof," "herein," "hereunder" and other
       words of similar import refer to this Agreement as a whole, including all exhibits
       and schedules as the same may be amended or supplemented from time to time,
       and not to any subdivision of this Agreement; (c) the word "including" or any
       variation thereof means "including, without limitation" and will not be construed
       to limit any general statement that it follows to the specific or similar items or
       matters immediately following it; and ( d) the word "or" will be interpreted in its
       inclusive sense unless there is an express limitation to the contrary, such that, for
       example, absent such express limitation, a provision of the form "A or B" will be
       satisfied by "A" alone, "B" alone, or "A and B" together.

{00910482.DOCX 1}                        10
        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 16 of 46

                                LICENSE AGREEMENT
                                   Rakuten & MyMail

              8.12.6. This Agreement is in the English language only, which language
       shall be controlling in all respects, and all notices under this Agreement shall be
       in the English language.

       8.13. Counterparts. This Agreement may be executed in counterparts or duplicate
originals, all of which will be regarded as one and the same instrument, and which will
be the official and governing version in the interpretation of this Agreement. This
Agreement may be executed by facsimile signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

       8.14. Duty to Effectuate. The Parties agree to perform any lawful additional acts,
including the execution of additional agreements, as are reasonably necessary to
effectuate the purpose of this Agreement.

      IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
signed below by their respective duly authorized officers.

       MyMail, Ltd.
       By: MyMail Management, LLC. (MyMail, Ltd.’s general partner)

       By:
       Name: Robert Derby
       Title: Managing Member
       Date:

       Ebates, Inc. d/b/a Rakuten (formerly known as Ebates)

       By:
       Name:
       Title:
       Date:




{00910482.DOCX 1}                       11
         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 17 of 46

                                        LICENSE AGREEMENT
                                           Rakuten & MyMail

                                               APPENDIX A

       The undersigned certifies that the installed users and revenue information
provided below are true and accurate to the best of my knowledge under the penalty of
perjury.

        Signature:       _____________________________
        Name:            _____________________________
        Title:           _____________________________
        Date:            _____________________________


    Month                         Revenue Related to       Month                      Revenue Related to
    Ending      Installed Users    Licensed Products       Ending   Installed Users    Licensed Products
 1/13/2014                                              7/13/2017
 2/13/2014                                              8/13/2017
 3/13/2014                                              9/13/2017
 4/13/2014                                             10/13/2017
 5/13/2014                                             11/13/2017
 6/13/2014                                             12/13/2017
 7/13/2014                                              1/13/2018
 8/13/2014                                              2/13/2018
 9/13/2014                                              3/13/2018
10/13/2014                                              4/13/2018
11/13/2014                                              5/13/2018
12/13/2014                                              6/13/2018
 1/13/2015                                              7/13/2018
 2/13/2015                                              8/13/2018
 3/13/2015                                              9/13/2018
 4/13/2015                                             10/13/2018
 5/13/2015                                             11/13/2018
 6/13/2015                                             12/13/2018
 7/13/2015                                              1/13/2019
 8/13/2015                                              2/13/2019
 9/13/2015                                              3/13/2019
10/13/2015                                              4/13/2019
11/13/2015                                              5/13/2019
12/13/2015                                              6/13/2019
 1/13/2016                                              7/13/2019
 2/13/2016                                              8/13/2019
 3/13/2016                                              9/13/2019
 4/13/2016                                             10/13/2019
 5/13/2016                                             11/13/2019
 6/13/2016                                             12/13/2019
 7/13/2016                                              1/13/2020
 8/13/2016                                              2/13/2020
 9/13/2016                                              3/13/2020
10/13/2016                                              4/13/2020
11/13/2016                                              5/13/2020
12/13/2016
 1/13/2017
 2/13/2017
 3/13/2017
 4/13/2017
 5/13/2017
 6/13/2017




{00910482.DOCX 1}                                 12
                     Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 18 of 46

 Analysis of Rakuten: Get Cash Back For
      Shopping Chrome Extension

                                    Patents Evaluated
                                                   US 10228838B2
                                                   US 9021070B2
                                                   US 9141263B2
                                                   US 8275863B2




                  Product Evaluated:
     Rakuten: Get Cash Back For Shopping Chrome
                      Extension
                      https://chrome.google.com/webstore/detail/_/chhjbpecpncaggjpdakmflnfcopglcmi




                      Developer:
Ebates, Inc. d/b/a Rakuten (formerly known as Ebates)
 {00910482.DOCX 1}                                          1
                             Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 19 of 46
                       Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                 Executive Summary
General Description of the Rakuten: Get Cash Back For                      a remote server. Specifically, the manifest.json file defined the
Shopping Chrome Extension                                                  default icon for the button as found in the file img/icon/icon-
                                                                           32.png shown below:
The toolbar patents at issue claim methods of updating a
toolbar. Specifically, a button on a toolbar is updated with new
information by communicating with a remote server. In this
case, the chrome extension modifies the appearance of a button
                                                                           After the toolbar is updated with data from the remote server,
on the toolbar by changing the appearance of the button and by
                                                                           the button appearance is updated by specific code in the
modifying the badge text.
                                                                           Rakuten: Get Cash Back For Shopping extension script file
The Chrome Extension is defined by a series of files starting              called bg/bundle.js. In this case, the browserAction instruction
with the manifest.json file. The code for the manifest.json and            changes the icon’s appearance as shown in the snippet of a
the list of files that are initialing included with the Rakuten: Get       screen shot shown below:
Cash Back For Shopping extension application are included in
the attached Appendix.

The manifest.json file specifies the website for receiving updates         The application developer can specify and action to be taken
as: https://clients2.google.com/service/update2/crx. The                   when the user clicks the button on the toolbar. In the Rakuten:
revision level of the extension that we review was specified in            Get Cash Back For Shopping extension application the file that
the manifest.json file as version 4.39.1. The extension                    specifies the action to be taken on the popup is .
application routinely checks that its stored revision level
matches that on the update server. An application developer                The instructions for connecting to the remote server are found
can update the extension application for all users simply by               in the file named bg/bundle.js. The script calls for the date to be
uploading new files and specifying a new version number in                 retrieved and parsed from the json format. The manifest.json
the manifest.json file. The extension application is then                  file specifies that the extension is authorized to use the Google
updated as users open their browsers without any user                      Chrome storage database. The information sharing is
intervention or action needed.                                             bidirectional and information is sent from the The manifest.json
                                                                           for the Rakuten: Get Cash Back For Shopping extension
A chrome extension is connected to the browser and runs in the             application specifies he web resources that may be accessed by
background as soon as the browser is loaded. The Rakuten: Get              the extension scripts and the remote server.
Cash Back For Shopping extension script defines a default icon
to be installed on the browser toolbar and remains as long as
the browser is open. The computer program defined by the
Rakuten: Get Cash Back For Shopping extension script changes
the appearance of the button in response to data received from
       {00910482.DOCX 1}                                               2
                                        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 20 of 46
                                  Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                        Toolbar Patent Claim Chart
US10228838B2

Assignee:              MYMAIL LTD [US]

Title:                 Dynamically modifying a toolbar

Filing Date:           2014-08-22
                                                                                       Rakuten: Get Cash Back For Shopping
Publication Date:      2019-03-12

Inventor:              SELGAS THOMAS DRENNAN [US]
                                                                                                Chrome Extension
Earliest Priority:     1997-06-19

Expiration:            Patent Expired May 13, 2020


   5        Claim Text                                            Rakuten: Get Cash Back For Shopping Chrome Extension
            A method for dynamically modifying a toolbar          Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
            using a remote source accessible through a            address bar." Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which
            network, wherein the toolbar is displayable on a      extensions are installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in
            user Internet device and includes one or more         Chrome are 16 dips (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
            toolbar buttons that are defined by toolbar data      (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
            stored in one or more toolbar-defining databases      extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
            of the user Internet device, the toolbar data
            includes a plurality of toolbar button attributes
            associated with the one or more toolbar buttons
            of the toolbar, wherein at least one of the
            plurality of toolbar button attributes identifies a   After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
            function to be performed by a specific toolbar        Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
            button, the method comprising:                        shown in the snippet of a screen shot shown below:




                                                                  The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                                  For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                                  when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                                  The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.
                                                                  The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                                  For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                                  the remote server.


            establishing a connection with a user Internet        The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
            device, the connection initiated by the user          information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
            Internet device;                                      named bg/bundle.js and the section of code is provided in the Appendix.




{00910482.DOCX 1}                                                                                         3
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 21 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        receiving, at the remote source, information         The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        associated with the toolbar data stored in the one   information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
        or more toolbar-defining databases of the user       or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
        Internet device;                                     being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                             connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.


        determining, based on the information                The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        associated with the toolbar data stored in the one   is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        or more toolbar-defining databases of the user       remote server. The specific code that makes this determination is in the Rakuten: Get Cash Back For Shopping extension script file called
        Internet device, that the user Internet device       bg/bundle.js and is provided in the Appendix.
        should receive updated toolbar data;

        sending, from the remote source via the network      The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        to the user Internet device, the updated toolbar     information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        data to be stored in the one or more toolbar-        to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        defining databases of the user Internet device,      bg/bundle.js and the section of code is provided in the Appendix.
        wherein the toolbar of the user Internet device is
        configured to receive the updated toolbar data,
        and to perform an operation that includes at
        least one member of a group comprising (a) and
        (b):

        (a)   updating the toolbar data to include at        The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
              least one new attribute of the toolbar data    easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
              to change the toolbar by adding a toolbar      is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
              button to the toolbar; and                     (https://developer.chrome.com/extensions/browserAction)"
        (b)   updating the toolbar data to modify an
              attribute of at least one of the one or more   The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
              toolbar buttons of the toolbar, wherein the    toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
              information associated with the toolbar        screen shot shown below:
              data includes ID, account owner ID, PAP
              ID, IP address, session keys, billing data,
              data about a user; and



        storing the data about the user in one or more       The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        network-accessible databases separate from the       information about the currently visited page and the user's ID. It also contains a session identifier if the user has activated the cashback
        user Internet device;                                option. This session identifier is used to award the user with cashback bonuses and also for tracking the user's purchases. The data about
                                                             the user is sent to the external domain b.a.LOG. One example of the code for a post to a remote server including the user token is provided
                                                             in the Appendix.


        causing, by the remote source in response to the     The cited code is an event listener which captures the user's clicks in the popup page. If the user clicks on any of the various elements of the
        sending, a client dispatch application of the user   popup page which redirect to an external webpage a new tab is opened loading said webpage. The file with the code is called
        Internet device to execute a script, wherein the     commons/bundle.js and the relevant lines of code are provided in the Appendix.
        executing the script causes the toolbar button to
        instantiate a connection to a further remote
        source comprising a web page;



{00910482.DOCX 1}                                                                                     4
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 22 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        receiving, from the client dispatch application     The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        and by the remote source, tracking data             information about the currently visited page and the user's ID. It also contains a session identifier if the user has activated the cashback
        representative of a user interaction history with   option.
        the toolbar, in response to the instantiating the
        connection to the further remote source.




{00910482.DOCX 1}                                                                                    5
                                        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 23 of 46
                                  Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                        Toolbar Patent Claim Chart

US9021070B2            2

Assignee:              MYMAIL LTD [US]

Title:                 Dynamically modifying a toolbar

Filing Date:           2013-06-20
                                                                                      Rakuten: Get Cash Back For Shopping
Publication Date:      2015-04-28

Inventor:              SELGAS THOMAS DRENNAN [US]
                                                                                               Chrome Extension
Earliest Priority:     1997-06-19

Expiration:            Patent Expired June 19, 2018


   1        Claim Text                                           Rakuten: Get Cash Back For Shopping Chrome Extension
            A method for dynamically modifying a toolbar,        Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
            the method comprising:                               address bar."

            displaying the toolbar, at a user Internet device,   Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which extensions are
            that includes one or more toolbar buttons, the       installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in Chrome are 16 dips
            toolbar defined by toolbar data stored in one or     (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
            more toolbar-defining databases, the toolbar         (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
            data comprising a plurality of toolbar button        extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
            attributes associated with the one or more
            toolbar buttons of the toolbar, wherein at least
            one of the plurality of toolbar button attributes
            identifies a function to be performed by a
            specific toolbar button upon actuation of the        After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
            specific toolbar button;                             Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
                                                                 shown in the snippet of a screen shot shown below:




                                                                 The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                                 For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                                 when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                                 The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.

                                                                 The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                                 For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                                 the remote server.




{00910482.DOCX 1}                                                                                        6
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 24 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        invoking, from the user Internet device without       The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        user intervention, communication of information       information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
        associated with the one or more toolbar-defining      named bg/bundle.js and the section of code is provided in the Appendix.
        databases to a server associated with a network
        address;                                              The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                              program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                              extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

        receiving, at the server, the information             The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        associated with the one or more toolbar-defining      information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
        databases;                                            or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
                                                              being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                              connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.

        determining, based on the information                 The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        associated with the one or more toolbar-defining      is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        databases, that the user Internet device should       remote server. The specific code that makes this determination is in the Rakuten: Get Cash Back For Shopping extension script file called
        receive updated toolbar data;                         bg/bundle.js and is provided in the Appendix.

       receiving, at the user Internet device, the updated    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
       toolbar data in response to determining that the       information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
       user Internet device should receive the updated        or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
       toolbar data;                                          being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                              connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.

        initiating, at the user Internet device and without   The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        user interaction, an operation to update the          information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        toolbar data in accordance with the received          to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        updated toolbar data;                                 bg/bundle.js and the section of code is provided in the Appendix. The cited function determines if the extension's icon should be in a
                                                              neutral, activated, or suppressed state. If the website that is being visited is eligible for cashback bonuses the extension's icon is updated to a
                                                              state that is not "neutral". This happens as a result of a request to a remote server.

        updating the toolbar data at the user Internet        The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
        device based on the operation and in accordance       easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
        with the updated toolbar data, thereby updating       is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
        the toolbar data, the updating comprising at          (https://developer.chrome.com/extensions/browserAction)"
        least one member of a group comprising (a) and
        (b):                                                  The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
        (a) updating the toolbar data to include at least     toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
              one new attribute of the toolbar data to        screen shot shown below:
              change the toolbar by adding a toolbar
              button to the toolbar; and
        (b) updating the toolbar data to modify an
              attribute of at least one of the one or more
              toolbar buttons of the toolbar; and




{00910482.DOCX 1}                                                                                      7
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 25 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        displaying at the user Internet device the toolbar   The data in the manifest.json file requires only three fields: manifest version, name, & version of the extension. Every Chrome extension
        as defined by the updated toolbar data, wherein      includes this information and such information is used to determine whether to update the extension.
        the information associated with the toolbar data     (https://developer.chrome.com/extensions/hosting) In addition, the external location for the update is specified in the manifest.json file
        includes at least one member of a group              as https://clients2.google.com/service/update2/crx. The revision lever, or version, of the Rakuten: Get Cash Back For Shopping Chrome
        comprising a revision level, version, time, date,    Extension evaluated is listed in the manifest.json file as version 4.39.1..
        user ID, account owner ID, PAP ID, IP address,
        session keys, billing data, name, address,           The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        account information, connection history,             information about the currently visited page and the user's ID.
        procedures performed by a user, group ID, e-
        mail address, e-mail ID, e-mail password,            The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        residential address, and phone number.               is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                             remote server.

                                                             The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
                                                             information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
                                                             to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
                                                             bg/bundle.js and the section of code is provided in the Appendix.

                                                             The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
                                                             is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                             remote server.

                                                             The toolbar data includes at least one member of the group and the toobar displays information to the user in response to such data.

   5    Claim Text                                           Rakuten: Get Cash Back For Shopping Chrome Extension
        One or more computer-readable memory                 The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database. Each extension downloads a
        embodied with computer-executable instructions       number of computer-readable files into memory. A list of the files for the Rakuten: Get Cash Back For Shopping Chrome Extension is
        that, when executed by one or more processors,       included in the Appendix.
        perform a method for dynamically modifying a
        toolbar, the method comprising:                      Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
                                                             address bar."




{00910482.DOCX 1}                                                                                     8
                                    Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 26 of 46
                              Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                    Toolbar Patent Claim Chart
        displaying a toolbar, at a user Internet device,     Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which extensions are
        that includes one or more toolbar buttons, the       installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in Chrome are 16 dips
        toolbar defined by toolbar data stored in one or     (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
        more toolbar-defining databases, the toolbar         (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
        data comprising a plurality of toolbar button        extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
        attributes associated with the one or more
        toolbar buttons of the toolbar, wherein at least
        one of the plurality of toolbar button attributes
        identifies a function to be performed by a
        specific toolbar button upon actuation of the        After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
        specific toolbar button;                             Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
                                                             shown in the snippet of a screen shot shown below:




                                                             The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                             For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                             when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                             The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                             For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                             the remote server.


       invoking, at the user Internet device and without     The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
       user interaction, communication of information        information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
       associated with the one or more toolbar-defining      named bg/bundle.js and the section of code is provided in the Appendix.
       database to a server associated with a network
       address;                                              The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                             program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                             extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

        receiving the information associated with the        The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        one or more toolbar-defining databases at the        information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
        server;                                              or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
                                                             being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                             connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.

        determining at the user Internet device, based on    The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        the information associated with the one or more      is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        toolbar-defining databases, that the user Internet   remote server. The specific code that makes this determination is in the Rakuten: Get Cash Back For Shopping extension script file called
        device should receive updated toolbar data;          bg/bundle.js and is provided in the Appendix.

        receiving, at the user Internet device, the          The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        updated toolbar data;                                information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
                                                             or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
                                                             being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                             connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.




{00910482.DOCX 1}                                                                                     9
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 27 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        initiating, at the user Internet device and without   The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        user interaction, an operation to update the          information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        toolbar data in accordance with the received          to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        updated toolbar data;                                 bg/bundle.js and the section of code is provided in the Appendix. The cited function determines if the extension's icon should be in a
                                                              neutral, activated, or suppressed state. If the website that is being visited is eligible for cashback bonuses the extension's icon is updated to a
                                                              state that is not "neutral". This happens as a result of a request to a remote server.

                                                              The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                              program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                              extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

        updating the toolbar data at the user Internet        The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
        device based on the operation and in accordance       easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
        with the updated toolbar data, thereby updating       is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
        the toolbar data, the updating comprising at          (https://developer.chrome.com/extensions/browserAction)"
        least one member of a group comprising (a) and
        (b):                                                  The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
        (a) updating the toolbar data to include at least     toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
              one new attribute of the toolbar data to        screen shot shown below:
              change the toolbar by adding a toolbar
              button to the toolbar; and
        (b) updating the toolbar data to modify an
              attribute of at least one of the one or more
              toolbar buttons of the toolbar; and

        displaying at the user Internet device the toolbar    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        as defined by the updated toolbar data;               information about the currently visited page and the user's ID.
        wherein the information associated with the
        toolbar data includes at least one member of a        The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        group comprising a revision level, version, time,     is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        date, user ID, account owner ID, PAP ID, IP           remote server.
        address, session keys, billing data, name,
        address, account information, data about a user,      The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        connection history, procedures performed by a         information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        user, group ID, e-mail address, e-mail ID, e-mail     to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        password, residential address, and phone              bg/bundle.js and the section of code is provided in the Appendix.
        number.
                                                              The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
                                                              is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                              remote server.

                                                              The toolbar data includes at least one member of the group and the toolbar displays information to the user in response to such data.

   9    Claim Text                                            Rakuten: Get Cash Back For Shopping Chrome Extension




{00910482.DOCX 1}                                                                                      10
                                    Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 28 of 46
                              Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                    Toolbar Patent Claim Chart
        A method for dynamically modifying a toolbar          Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
        using a remote source accessible through a            address bar." Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which
        network, wherein the toolbar is displayable on a      extensions are installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in
        user Internet device and includes one or more         Chrome are 16 dips (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
        toolbar buttons that are defined by toolbar data      (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
        stored in one or more toolbar-defining databases      extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
        of the user Internet device, the toolbar data
        includes a plurality of toolbar button attributes
        associated with the one or more toolbar buttons
        of the toolbar, wherein at least one of the
        plurality of toolbar button attributes identifies a   After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
        function to be performed by a specific toolbar        Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
        button, the method comprising:                        shown in the snippet of a screen shot shown below:




                                                              The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                              For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                              when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                              The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.
                                                              The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                              For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                              the remote server.

        establishing a connection with a user Internet        The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        device, the connection invoked by the user            information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
        Internet device;                                      named bg/bundle.js and the section of code is provided in the Appendix.

        receiving, at the remote source, information          The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        associated with the toolbar data stored in the one    information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
        or more toolbar-defining databases of the user        or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
        Internet device;                                      being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                              connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.

        determining, based on the information                 The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        associated with the toolbar data stored in the one    is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        or more toolbar-defining databases of the user        remote server. The specific code that makes this determination is in the Rakuten: Get Cash Back For Shopping extension script file called
        Internet device, that the user Internet device        bg/bundle.js and is provided in the Appendix.
        should receive updated toolbar data; and




{00910482.DOCX 1}                                                                                      11
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 29 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        sending, from the remote source via the network      The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        to the user Internet device, the updated toolbar     information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        data to be stored in the one or more toolbar-        to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        defining databases of the user Internet device,      bg/bundle.js and the section of code is provided in the Appendix.
        wherein the toolbar of the user Internet device is
        configured to receive the updated toolbar data,      The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
        and to perform an operation that includes at         easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
        least one member of a group comprising (a) and       is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
        (b):                                                 (https://developer.chrome.com/extensions/browserAction)"
        (a) updating the toolbar data to include at least
              one new attribute of the toolbar data to       The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
              change the toolbar by adding a toolbar         toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
              button to the toolbar; and                     screen shot shown below:
        (b) updating the toolbar data to modify an
              attribute of at least one of the one or more
              toolbar buttons of the toolbar, wherein the
              information associated with the toolbar
              data includes at least one member of a
              group comprising a revision level, version,    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
              time, date, user ID, account owner ID, PAP     information about the currently visited page and the user's ID.
              ID, IP address, session keys, billing data,
              name, address, account information,            The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
              connection history, procedures performed       is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
              by a user, group ID, e-mail address, e-mail    remote server.
              ID, e-mail password, residential address,
              and phone number.                              The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
                                                             information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
                                                             to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
                                                             bg/bundle.js and the section of code is provided in the Appendix.

                                                             The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
                                                             is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                             remote server.

                                                             The toolbar data includes at least one member of the group and the toobar displays information to the user in response to such data

  17    Claim Text                                           Rakuten: Get Cash Back For Shopping Chrome Extension
        A method for dynamically modifying a toolbar         Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
        of a user Internet device, the method comprising:    address bar."




{00910482.DOCX 1}                                                                                     12
                                    Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 30 of 46
                              Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                    Toolbar Patent Claim Chart
        displaying a toolbar, at the user Internet device,   Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
        that includes one or more toolbar buttons, the       address bar." Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which
        toolbar defined by toolbar data stored in one or     extensions are installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in
        more toolbar-defining databases, the toolbar         Chrome are 16 dips (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
        data comprising a plurality of toolbar button        (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
        attributes associated with the one or more           extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
        toolbar buttons of the toolbar, wherein at least
        one of the plurality of toolbar button attributes
        identifies a function to be performed by a
        specific toolbar button upon actuation of the
        specific toolbar button;                             After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
                                                             Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
                                                             shown in the snippet of a screen shot shown below:




                                                             The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                             For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                             when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                             The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.
                                                             The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                             For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                             the remote server.

        invoking, from the user Internet device and          The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        without user interaction, communication of           information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
        information associated with the toolbar data to a    named bg/bundle.js and the section of code is provided in the Appendix.
        server associated with a network address,
        wherein the information is used to determine         The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
        that the user Internet device should receive         program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
        updated toolbar data;                                extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

        communicating the information associated with        The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        the toolbar data to the server;                      information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
                                                             or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
                                                             being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                             connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.

        receiving, at the user Internet device, the          The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        updated toolbar data in response to determining      information about the currently visited page and the user's ID. The extension sends a request to a remote server when a new page is loaded
        that the user Internet device should receive the     or the extension icon is clicked. The request contains information about the currently visited page and the user's ID. If the website that is
        updated toolbar data;                                being visited is eligible for cashback bonuses according to the server's response, the extension's icon is updated. The instructions for
                                                             connecting to the remote server are found in the file named bg/bundle.js and the section of code is provided in the Appendix.




{00910482.DOCX 1}                                                                                    13
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 31 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
        initiating, at the user Internet device and without   The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        user interaction, an operation to update the          information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        toolbar data in accordance with the updated           to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        toolbar data;                                         bg/bundle.js and the section of code is provided in the Appendix. The cited function determines if the extension's icon should be in a
                                                              neutral, activated, or suppressed state. If the website that is being visited is eligible for cashback bonuses the extension's icon is updated to a
                                                              state that is not "neutral". This happens as a result of a request to a remote server.

                                                              The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                              program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                              extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

        updating the toolbar data at the user Internet        The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        device based on the operation and in accordance       information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
        with the updated toolbar data, thereby updating       to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
        the toolbar data, the updating comprising at          bg/bundle.js and the section of code is provided in the Appendix.
        least one member of a group comprising (a) and
        (b):                                                  The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
         (a) updating the toolbar data to include at          easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
              least one new attribute of the toolbar data     is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
              to change the toolbar by adding a toolbar       (https://developer.chrome.com/extensions/browserAction)"
              button to the toolbar; and
         (b) updating the toolbar data to modify an           The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
              attribute of at least one of the one or more    toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
              toolbar buttons of the toolbar; and             screen shot shown below:




        displaying at the user Internet device the toolbar    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
        as defined by the updated toolbar data, wherein       information about the currently visited page and the user's ID.
        the information associated with the toolbar data
        includes at least one member of a group               The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
        comprising a revision level, version, time, date,     is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
        user ID, account owner ID, PAP ID, data about a       remote server.
        user, and one or more IP addresses.
                                                              The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
                                                              information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
                                                              to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
                                                              bg/bundle.js and the section of code is provided in the Appendix.

                                                              The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
                                                              is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                              remote server.

                                                              The toolbar data includes at least one member of the group and the toobar displays information to the user in response to such data




{00910482.DOCX 1}                                                                                      14
                                         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 32 of 46
                                   Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                         Toolbar Patent Claim Chart

US9141263B2           3

Assignee:             SELGAS THOMAS DRENNAN [US]

Title:                Method of modifying a toolbar

Filing Date:

Publication
                      2012-09-10

                      2015-09-22
                                                                                        Rakuten: Get Cash Back For Shopping
Date:
                                                                                                 Chrome Extension
Inventor:             SELGAS THOMAS DRENNAN [US]

Earliest Priority:    1997-06-19

Expiration:           Patent Expired January3, 2019


    1          Claim Text                                          Rakuten: Get Cash Back For Shopping Chrome Extension
               A method of modifying a toolbar, the method         Installed toolbar from Google Chrome extension uses "browser actions to put icons the main Google Chrome toolbar, to the right of the
               comprising:                                         address bar."

                displaying, at a user Internet device, a toolbar   Extensions must have an icon that sits in the browser toolbar. Toolbar icons allow easy access and keep users aware of which extensions are
               comprising one or more buttons, the toolbar         installed. Most users interact with an extensions that uses a pop-up by clicking on the icon. "The browser action icons in Chrome are 16 dips
               defined by toolbar data stored in one or more       (device-independent pixels) wide and high. Larger icons are resized to fit, but for best results, use a 16-dip square icon."
               toolbar-defining databases, the toolbar data        (https://developer.chrome.com/extensions/browserAction). The default icon for the Rakuten: Get Cash Back For Shopping Chrome
               comprising a plurality of attributes, one or        extension is defined in the manifest.json file as the image in the file named img/icon/icon-32.png. which is the following image:
               more of the plurality of attributes associated
               with a button of the toolbar, wherein for each
               button of the toolbar, at least one of the
               plurality of attributes identifies at least one
               function to be performed when the button is         After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
               actuated by the user Internet device, wherein       Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
               at least one of the functions comprises             shown in the snippet of a screen shot shown below:
               exchanging data between the toolbar and a
               computer program;



                                                                   The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                                   For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                                   when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                                   The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.
                                                                   The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                                   For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                                   the remote server.




{00910482.DOCX 1}                                                                                          15
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 33 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
          initiating at the user Internet device, without     The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          user interaction, an operation to update the        information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
          toolbar data in accordance with toolbar             named bg/bundle.js and the section of code is provided in the Appendix.
          update data received from the Internet;
                                                              The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                              program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                              extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction

          updating, by the operation, the toolbar data in     The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          accordance with the toolbar update data,            information about the currently visited page and the user's ID. It also contains a session identifier if the user has activated the cashback
          thereby producing updated toolbar data,             option. This session identifier is used to award the user with cashback bonuses and also for tracking the user's purchases. The data about
          wherein the updating comprises:                     the user is sent to the external domain b.a.LOG. One example of the code for a post to a remote server including the user token is provided
                                                              in the Appendix.

          receiving, at the user Internet device, a first     The cited code is an event listener which captures the user's clicks in the popup page. If the user clicks on any of the various elements of the
          web page comprising a reference to a network        popup page which redirect to an external webpage a new tab is opened loading said webpage. The file with the code is called
          location;                                           commons/bundle.js and the relevant lines of code are provided in the Appendix.
          accessing, at the user Internet device, the
          reference;

          receiving, at the user Internet device, the         The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          toolbar update data in response to the user         information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          Internet device accessing the reference,            to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          wherein the received toolbar update data            bg/bundle.js and the section of code is provided in the Appendix.
          comprises a MIME type identification of the
          content type of the toolbar update data;            A media type (also known as a Multipurpose Internet Mail Extensions or MIME type) is a standard that indicates the nature and format of a
                                                              document, file, or assortment of bytes. It is defined and standardized in IETF's RFC 6838. (https://developer.mozilla.org/en-
                                                              US/docs/Web/HTTP/Basics_of_HTTP/MIME_types) The JSON file MIME type is specified at https://www.ietf.org/rfc/rfc4627.txt.

          determining, at the user Internet device, that      The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          the MIME type identification is associated in       information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          the user Internet device with a database            to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          update program;                                     bg/bundle.js and the section of code is provided in the Appendix.


          providing, at the user Internet device, the         The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          toolbar update data to the database update          information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          program in response to the user Internet            to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          device determining the MIME type                    bg/bundle.js and the section of code is provided in the Appendix.
          identification is associated in the user Internet
          device with the database update program;
          and




{00910482.DOCX 1}                                                                                     16
                                  Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 34 of 46
                            Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                  Toolbar Patent Claim Chart
          initiating, at the database update program, the   The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          operation to update the toolbar data in           information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          accordance with the toolbar update data, the      to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          updating comprising at least one of the           bg/bundle.js and the section of code is provided in the Appendix.
          following steps (a) and (b), each respectively
          comprising:                                       The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
          (a) writing at least one new attribute to the     easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
                original toolbar data, wherein the          is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
                writing at least one new attribute to the   (https://developer.chrome.com/extensions/browserAction)"
                toolbar data comprises changing the one
                or more buttons of the toolbar by adding    The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
                a button; and                               toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
          (b) updating at least one attribute of the        screen shot shown below:
                toolbar data; and
          displaying, at the user Internet device, the
          toolbar as defined by the updated toolbar
          data.




{00910482.DOCX 1}                                                                                   17
                                      Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 35 of 46
                                Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                      Toolbar Patent Claim Chart

US8275863B2

Assignee:             SELGAS THOMAS DRENNAN [US]

Title:                Method of modifying a toolbar

Filing Date:          2003-04-16
                                                                                   Rakuten: Get Cash Back For Shopping
Publication Date:     2012-09-25

Inventor:             SELGAS THOMAS DRENNAN [US]
                                                                                            Chrome Extension
Earliest Priority:    1997-06-19

Expiration:           Patent Expired June 19, 2018




               Claim Text                                     Rakuten: Get Cash Back For Shopping Chrome Extension
    1         A method of modifying a toolbar, comprising     Extensions must have an icon that sits in the browser toolbar.
              the steps of:

              a user Internet device displaying a toolbar     Toolbar icons allow easy access and keep users aware of which extensions are installed. Most users interact with an extensions that uses a
              comprising one or more buttons, the toolbar     pop-up by clicking on the icon. "The browser action icons in Chrome are 16 dips (device-independent pixels) wide and high. Larger icons
              defined by toolbar data stored in one or more   are resized to fit, but for best results, use a 16-dip square icon." (https://developer.chrome.com/extensions/browserAction). The default
              toolbar-defining databases, the toolbar data    icon for the Rakuten: Get Cash Back For Shopping Chrome extension is defined in the manifest.json file as the image in the file named
              comprising a plurality of attributes, each      img/icon/icon-32.png. which is the following image:
              attribute associated with a button of the
              toolbar, wherein for each button of the
              toolbar, at least one of the plurality of
              attributes identifying a function to be
              performed when the button is actuated by the    After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
              user Internet device;                           Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
                                                              shown in the snippet of a screen shot shown below:




                                                              The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                              For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                              when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                              The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.

                                                              The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                              For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                              the remote server.




{00910482.DOCX 1}                                                                                     18
                                  Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 36 of 46
                            Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                  Toolbar Patent Claim Chart
          the user Internet device automatically sending   The version field is one of only three required fields in the manifest.json file. The Chrome Browser periodically checks for new versions of
          a revision level of the one or more toolbar-     installed extensions and updates them without user intervention. To release an update to an extension, increase the number in the “version”
          defining databases to a predetermined            field of the manifest. Convert the updated extension directory into a ZIP file and locate the old version in the Developer Dashboard. Select
          network address;                                 Edit, upload the new package, and hit Publish. The browser will automatically update the extension for users after the new version is
                                                           published. (https://developer.chrome.com/extensions/hosting) The manifest.json file specifies the network address for the update server
                                                           as https://clients2.google.com/service/update2/crx.

                                                           The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
                                                           information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
                                                           named bg/bundle.js and the section of code is provided in the Appendix.

                                                           The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                           program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                           extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction


          a server at the predetermined network            To release an update to an extension, increase the number in the “version” field of the manifest. Convert the updated extension directory
          address determining, from the revision level,    into a ZIP file and locate the old version in the Developer Dashboard. Select Edit, upload the new package, and hit Publish. The browser
          the user Internet device should receive the      will automatically update the extension for users after the new version is published. (https://developer.chrome.com/extensions/hosting)
          toolbar update data;                             The manifest.json file specifies the network address for the update server as https://clients2.google.com/service/update2/crx.

                                                           The cited function determines if the extension's icon should be in a neutral, activated, or suppressed state. If the website that is being visited
                                                           is eligible for cashback bonuses the extension's icon is updated to a state that is not "neutral". This happens as a result of a request to a
                                                           remote server. The specific code that makes this determination is in the Rakuten: Get Cash Back For Shopping extension script file called
                                                           bg/bundle.js and is provided in the Appendix.


          the user Internet device receiving toolbar       The browser will automatically update the extension for users after the new version is published.
          update data from the Internet;                   (https://developer.chrome.com/extensions/hosting)

                                                           The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
                                                           information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
                                                           to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
                                                           bg/bundle.js and the section of code is provided in the Appendix.


          the user Internet device initiating without      The browser will automatically update the extension for users after the new version is published.
          user interaction an operation to update the      (https://developer.chrome.com/extensions/hosting)
          toolbar data in accordance with the toolbar
          update data received;                             The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                           program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                           extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction




{00910482.DOCX 1}                                                                                   19
                                  Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 37 of 46
                            Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                  Toolbar Patent Claim Chart
          the user Internet device updating, by the          The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
          operation, the toolbar data in accordance with     easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
          the toolbar update data, thereby producing         is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
          updated toolbar data, the updating                 (https://developer.chrome.com/extensions/browserAction)"
          comprising at least one of the following steps
          (a) and (b), each respectively comprising:         The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
               (a) writing at least one new attribute to     toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
                    the original toolbar data, wherein       screen shot shown below:
                    the writing at least one new attribute
                    to the toolbar data comprises
                    changing the one or more buttons of
                    the toolbar by adding a button; and
               (b) updating at least one attribute of the
                    toolbar data; and
         the user Internet device displaying the toolbar
         as defined by the updated toolbar data.

          Claim Text                                         Rakuten: Get Cash Back For Shopping Chrome Extension
   24    A method of modifying a tollbar, comprising         Extensions must have an icon that sits in the browser toolbar.
         the steps of:

          a user Internet device displaying a toolbar        Toolbar icons allow easy access and keep users aware of which extensions are installed. Most users interact with an extensions that uses a
          comprising one or more buttons, the toolbar        pop-up by clicking on the icon. "The browser action icons in Chrome are 16 dips (device-independent pixels) wide and high. Larger icons
          defined by toolbar data stored in one or more      are resized to fit, but for best results, use a 16-dip square icon." (https://developer.chrome.com/extensions/browserAction). The default
          toolbar-defining databases, the toolbar data       icon for the Rakuten: Get Cash Back For Shopping Chrome extension is defined in the manifest.json file as the image in the file named
          comprising a plurality of attributes, each         img/icon/icon-32.png. which is the following image:
          attribute associated with a button of the
          toolbar, wherein for each button of the
          toolbar, at least one of the plurality of
          attributes identifying a function to be
          performed when the button is actuated by the       After the toolbar is updated with data from the remote server, the button appearance is updated by specific code in the Rakuten: Get Cash
          user Internet device;                              Back For Shopping extension script file called bg/bundle.js. In this case, the browserAction instruction changes the icon’s appearance as
                                                             shown in the snippet of a screen shot shown below:




                                                             The application developer can specify and action to be taken when the user clicks the button on the toolbar. In the Rakuten: Get Cash Back
                                                             For Shopping extension application the file that specifies the action to be taken on the popup is and identifies the functions performed
                                                             when the button is clicked by the user, specifically, displaying the information associated with the badge text.

                                                             The manifest.json file specifies that the extension is authorized to use the Google Chrome storage database.
                                                             The information sharing is bidirectional and information is sent from the remote server. The manifest.json for the Rakuten: Get Cash Back
                                                             For Shopping extension application specifies that the web resources identified in the Appendix can be accessed by the extension scripts and
                                                             the remote server.




{00910482.DOCX 1}                                                                                    20
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 38 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
          the user Internet device receiving a first web    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          page comprising a reference to a network          information about the currently visited page and the user's ID. It also contains a session identifier if the user has activated the cashback
          location;                                         option. This session identifier is used to award the user with cashback bonuses and also for tracking the user's purchases. The data about
                                                            the user is sent to the external domain b.a.LOG. One example of the code for a post to a remote server including the user token is provided
                                                            in the Appendix.


          the user Internet device accessing the            The cited code is an event listener which captures the user's clicks in the popup page. If the user clicks on any of the various elements of the
          reference;                                        popup page which redirect to an external webpage a new tab is opened loading said webpage. The file with the code is called
                                                            commons/bundle.js and the relevant lines of code are provided in the Appendix.


          the user Internet device receiving a MIME         The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          type identification of the content type of the    information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          toolbar update data in response to the user       to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          Internet device accessing the reference;          bg/bundle.js and the section of code is provided in the Appendix.

                                                            A media type (also known as a Multipurpose Internet Mail Extensions or MIME type) is a standard that indicates the nature and format of a
                                                            document, file, or assortment of bytes. It is defined and standardized in IETF's RFC 6838. (https://developer.mozilla.org/en-
                                                            US/docs/Web/HTTP/Basics_of_HTTP/MIME_types) The JSON file MIME type is specified at https://www.ietf.org/rfc/rfc4627.txt.


          the user Internet device determining the          The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          MIME type identification is associated in the     information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          user Internet device with a database update       to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          program;                                          bg/bundle.js and the section of code is provided in the Appendix.

          in response to the user Internet device           The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          determining the MIME type identification is       information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          associated in the user Internet device with the   to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          database update program, the user Internet        bg/bundle.js and the section of code is provided in the Appendix.
          device providing the toolbar update data to
          the database update program;

          the user Internet device receiving the toolbar    The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          update data from the Internet in response to      information about the currently visited page and the user's ID. If the website that is being visited is eligible for cashback bonuses according
          the user Internet device accessing the            to the server's response, the extension's icon is updated. The instructions for connecting to the remote server are found in the file named
          reference;                                        bg/bundle.js and the section of code is provided in the Appendix.

          the database update program initiating            The extension sends a request to a remote server when a new page is loaded or the extension icon is clicked. The request contains
          without user interaction an operation to          information about the currently visited page and the user's ID. The instructions for connecting to the remote server are found in the file
          update the toolbar data in accordance with        named bg/bundle.js and the section of code is provided in the Appendix.
          the toolbar update data received;
                                                            The extension script defines a default icon to be installed on the browser toolbar and remains as long as the browser is open. The computer
                                                            program defined by the extension script changes the appearance of the button in response to data received from a remote server. The
                                                            extension runs in the background and updates, responds to content of webpages, and modifies its icon and badge without user interaction




{00910482.DOCX 1}                                                                                   21
                                   Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 39 of 46
                             Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                   Toolbar Patent Claim Chart
          the user Internet device updating, by the          The updated toolbar shows a change after updating by use of a badge. A badge is a bit of text that is layered over the icon. Badges make it
          operation, the toolbar data in accordance with     easy to update the browser action to display a small amount of information about the state of the extension. The text and color of the badge
          the toolbar update data, thereby producing         is set using browserAction.setBadgeText and browserAction.setBadgeBackgroundColor, respectively.
          updated toolbar data, the updating                 (https://developer.chrome.com/extensions/browserAction)"
          comprising at least one of the following steps
          (a) and (b), each respectively comprising:         The java script file that includes the action that updates the toolbar is called bg/bundle.js. The lines of code that update the button on the
               (a) writing at least one new attribute to     toolbar are included in the appendix. In this case, the browserAction instruction changes the icon’s appearance as shown in the snippet of a
                    the original toolbar data, wherein       screen shot shown below:
                    the writing at least one new attribute
                    to the toolbar data comprises
                    changing the one or more buttons of
                    the toolbar by adding a button; and
               (b) updating at least one attribute of the
                    toolbar data and the user Internet
                    device displaying the toolbar as
                    defined by the updated toolbar data.




{00910482.DOCX 1}                                                                                    22
                                       Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 40 of 46
                                 Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                                Appendix
                                                                                                            "web_accessible_resources": [
Appendix – Manifest.json Code For Rakuten: Get Cash Back For                                                   "content/*.css",
Shopping Extension:                                                                                            "fonts/*.css",
{                                                                                                              "fonts/*.woff",
  "update_url": "https://clients2.google.com/service/update2/crx",                                             "fonts/*.woff2",
  "name": "Rakuten: Get Cash Back For Shopping",                                                               "fonts/*.ttf",
  "version": "4.39.1",                                                                                         "fonts/*.otf",
  "description": "The best coupons and the most Cash Back. We do all the work. You just shop and               "serp/*.css",
save.",                                                                                                        "img/*"
  "homepage_url": "https://www.rakuten.com/",                                                               ],
  "author": "Rakuten",                                                                                      "optional_permissions": [
  "manifest_version": 2,                                                                                       "notifications"
  "permissions": [                                                                                          ]
     "tabs",                                                                                            }
     "webNavigation",
     "webRequest",
     "storage",
     "<all_urls>",
     "cookies"
  ],
  "content_scripts": [
     {
        "all_frames": false,
        "js": [
           "commons/bundle.js",
           "content/bundle.js"
        ],
        "matches": [
           "<all_urls>"
        ],
        "run_at": "document_start"
     }
  ],
  "background": {
     "scripts": [
        "commons/bundle.js",
        "bg/bundle.js"
     ],
     "persistent": true
  },
  "options_ui": {
     "page": "settings/settings.html",
     "open_in_tab": true
  },
  "browser_action": {
     "default_icon": "img/icon/icon-32.png",
     "default_title": "Rakuten: Get Cash Back For Shopping"
  },
  "icons": {
     "16": "img/icon/icon-32.png",
     "48": "img/icon/icon-64.png",
     "128": "img/icon/icon-128.png"
  },
  "short_name": "Rakuten",

{00910482.DOCX 1}                                                                                  23
                                      Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 41 of 46
                                Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                               Appendix
Appendix – List Of Files For Rakuten: Get Cash Back For
Shopping Extension:
manifest.json1410 B
_metadata/verified_contents.json7066 B
bg/bundle.js306 KB
commons/bundle.js253 KB
content/bundle.js416 KB
content/style.css211 KB
fonts/bundle.js1057 B
fonts/style.css534 KB
img/404image.png17 KB
img/ajax-loader.gif4178 B
img/amex-2x.png4075 B
img/confetti_animation.gif86 KB
img/coupon_animation.gif31 KB
img/gdpr.png176 KB
img/groupon_powered_horiz_white.png2332 B
img/groupon_powered_horiz.png2544 B
img/groupon_powered_white.png2290 B
img/groupon_powered.png2898 B
img/icon/icon-128.png5167 B
img/icon/icon-32.png5372 B
img/icon/icon-64.png8033 B
img/mastercard-2x.png4401 B
img/notification-arrow.png2185 B
img/rakuten/icon-32-activated.png747 B
img/rakuten/icon-32-notactivated-bg.png744 B
img/rakuten/icon-32-notactivated.png529 B
img/rakuten/icon-32.png1116 B
img/rakuten/icon-rakuten-black.svg811 B
img/rakuten/icon-rakuten-gradient.svg1108 B
img/rakuten/icon-rakuten-white.svg811 B
img/rakuten/logo-rakuten-black.svg1152 B
img/rakuten/logo-rakuten-grey.svg1152 B
img/rakuten/logo-rakuten-white.svg1153 B
img/rakuten/logo-rakuten.svg1425 B
img/sample_orders.png156 KB
img/slick.svg2152 B
img/visa-2x.png2398 B
img/visa-black.png6358 B
img/visa-rakuten.png47 KB
libs/feature-flags.js2444 B
libs/jquery.auto-complete.min.js3925 B
popup/bundle.js290 KB
popup/popup.html2411 B
popup/style.css64 KB
serp/bundle.js1057 B
serp/style.css561 KB
settings/bundle.js614 KB
settings/framework.js189 B
settings/settings.html387 B
settings/style.css279 KB



{00910482.DOCX 1}                                                  24
                                          Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 42 of 46
                                    Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                                   Appendix
Appendix – Lines Of Code In Manifest.Json That Define Web
Resources That Are Accessed By The Extension Scripts And The
Remote Server.
"permissions": [
     "tabs",
     "webNavigation",
     "webRequest",
     "storage",
     "<all_urls>",
     "cookies"
  ],"web_accessible_resources": [
     "content/*.css",
     "fonts/*.css",
     "fonts/*.woff",
     "fonts/*.woff2",
     "fonts/*.ttf",
     "fonts/*.otf",
     "serp/*.css",
     "img/*"
  ]




{00910482.DOCX 1}                                                      25
                                         Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 43 of 46
                                   Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                                  Appendix
Appendix – Lines Of Code For Updating Badge In File:
bg/bundle.js
v = function(t) {
     if (t)
         try {
            h.a.browser.isLegacyEdge ? h.a.ui.button.setIcon(t) : chrome.browserAction.setIcon(t)
         } catch (t) {}
  };




{00910482.DOCX 1}                                                                                   26
                                      Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 44 of 46
                                Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                               Appendix
Appendix – Lines Of Code For Connecting To Remote Server
And Determining Update For Badge In File: bg/bundle.js
function A(t) {
     return fetch(b.a.LOG, {
        method: "POST",
        headers: {
           "Content-Type": "application/x-www-form-urlencoded; charset=UTF-8",
           "X-Button-Version": g.a.extension.version
        },
        body: "".concat(Object(v.l)(t), "&")
     })
  }




{00910482.DOCX 1}                                                                27
                                      Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 45 of 46
                                Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                               Appendix
Appendix – Lines Of Code For Sending User Data To A Remote
Server In Files: bg/bundle.js
function A(t) {
     return fetch(b.a.LOG, {
        method: "POST",
        headers: {
           "Content-Type": "application/x-www-form-urlencoded; charset=UTF-8",
           "X-Button-Version": g.a.extension.version
        },
        body: "".concat(Object(v.l)(t), "&")
     })
  }




{00910482.DOCX 1}                                                                28
                                        Case 5:20-cv-04768-LHK Document 1-5 Filed 07/16/20 Page 46 of 46
                                  Analysis of Rakuten: Get Cash Back For Shopping Chrome Extension
                                                                 Appendix
Appendix – Lines Of Code For Sending User To A Remote
Website In File: commons/bundle.js
A.event = {
         global: {},
         add: function(e, t, n, r, i) {
            var o, s, a, u, c, l, d, f, h, p, m, g = X.get(e);
            if (J(e))
                for (n.handler && (n = (o = n).handler,
                i = o.selector),
                i && A.find.matchesSelector(oe, i),
                n.guid || (n.guid = A.guid++),
                (u = g.events) || (u = g.events = Object.create(null)),
                (s = g.handle) || (s = g.handle = function(t) {
                   return void 0 !== A && A.event.triggered !== t.type ? A.event.dispatch.apply(e,
arguments) : void 0
                }
                ),
                c = (t = (t || "").match(P) || [""]).length; c--; )
                   h = m = (a = Se.exec(t[c]) || [])[1],
                   p = (a[2] || "").split(".").sort(),
                   h && (d = A.event.special[h] || {},
                   h = (i ? d.delegateType : d.bindType) || h,
                   d = A.event.special[h] || {},
                   l = A.extend({
                      type: h,
                      origType: m,
                      data: r,
                      handler: n,
                      guid: n.guid,
                      selector: i,
                      needsContext: i && A.expr.match.needsContext.test(i),
                      namespace: p.join(".")
                   }, o),
                   (f = u[h]) || ((f = u[h] = []).delegateCount = 0,
                   d.setup && !1 !== d.setup.call(e, r, p, s) || e.addEventListener &&
e.addEventListener(h, s)),
                   d.add && (d.add.call(e, l),
                   l.handler.guid || (l.handler.guid = n.guid)),
                   i ? f.splice(f.delegateCount++, 0, l) : f.push(l),
                   A.event.global[h] = !0)
         },




{00910482.DOCX 1}                                                                                    29
